THOMAS, Judge,
concurring specially.
I concur in the opinion issued on remand; however, I write specially to again urge the legislature to consider repealing the legislation creating the State Health Planning and Development Agency (“the SHPDA”) and requiring health-care institutions to seek certificates of need (“CONs”). As these cases painfully illustrate, the SHPDA and the CON system utterly fail to ensure that “only those health care services and facilities found to be in the public interest shall be offered or developed in the state,” Ala.Code 1975, § 22-21-261, and that the State Health Plan meets its goal of “provid[ing] for the development of health programs and resources to assure that quality health services will be available and accessible in a manner which assures continuity of care, at reasonable costs, for all residents of the state.” Ala.Code 1975, § 22-21-260(13) (defining “state health plan”) (emphasis added). Instead, competing applicants for CONs spend years battling in the court system, which prevents the provision of needed services and, most assuredly, increases the overall cost of health services to fund the protracted legal battles.
The original CON application at issue in this appeal was filed in October 2009. Nearly seven years have elapsed between the original CON application and the conclusion of the parties’ legal battle. Ultimately, the CON that was the subject of such a bitter and protracted legal battle will be granted to HealthSouth of Alabama, LLC, based on a settlement between the parties. The time and money wasted by this litigation demonstrates that SHPDA and the CON system are unnecessary and detrimental to Alabama’s health system.